The opinion of the court was delivered by
Dixon, J.
It is unnecessary now to consider whether the legislature, in the exercise of its police power, could impose upon the steam railroad company the duty of taking any precautions for the safety of the electric cars and their occupants while crossing the-steam railroad within the limits of the public highway, beyond1 such precautions as were required for the safety of travelers-using the highway in customary modes, without making compensation to the steam railroad company for the additional expense. It is also unnecessary now to consider whether, if such compensation be constitutionally required, the electric railroad company possesses legislative authority to have its amount determined and paid, against the will of the steam railroad company.
At present it is enough to say that we can discover in this; statute, which, with regard to a grade crossing, empowers the-chancellor only “ to define the mode in which such crossing shall *530be made,” no warrant for imposing upon the steam railroad company the duty of operating the electric railroad in any particular.
If this decree should be enforced, the steam railroad company would become responsible to the electric railroad company, its employes and passengers and to all other travelers, for injury happening to them through the negligence of the persons in charge of the derailing switch, for those persons are to be employes of the steam railroad company, and yet that switch is a part of the electric railroad and not of the steam railroad. The right to impose such a responsibility upon the company whose railroad is to be crossed cannot fairly be brought within the terms or intendment of this statute.
In this respect the decree is illegal, and as the scheme devised by the chancellor is an entirety, the decree must be wholly reversed.
For reversal — The Chief-Justice, Dixon, Garrison, Gummere, Van Syokel, Hendrickson, Nixon — 7.
For affirmance — Depue, Lippincott, Ludlow, Bogert — 4.